Citation Nr: 0945402	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  09-35 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gastric cancer, 
claimed as due to in-service exposure to ionizing radiation 
or toxic chemicals.

2.  Entitlement to special monthly compensation (SMC) for aid 
and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1975 to 
June 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Veteran and his wife provided testimony at a hearing 
before the undersigned Acting Veterans Law Judge in October 
2009.  A transcript of that hearing is associated with the 
claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The Veteran is not shown to have been exposed to ionizing 
radiation during his military service.  

3.  There is no medical evidence of a relationship between 
the Veteran's gastric cancer and his military service.

4.  The Veteran's service-connected disabilities are not 
shown to render him unable to tend to the basic functions of 
self care without regular assistance from another person and 
vulnerable to the hazards and dangers incident to his 
environment or otherwise prevented from leaving his home or 
its immediate premises.


CONCLUSIONS OF LAW

1.  The Veteran is not shown to have a disability manifested 
by gastric cancer due to disease or injury that was incurred 
in or aggravated by military service, nor may any such 
disability be presumed to be due to exposure to ionizing 
radiation during military service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137, 5107, 7104 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2009).

2.  The criteria for the assignment of special monthly 
compensation based on the need for regular aid and attendance 
of another person or at the housebound rate are not met.  38 
U.S.C.A. §§ 1114, 1502, 1521, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.350, 3.351, 3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations provide that, upon the 
submission of a substantially complete application for 
benefits, VA has an enhanced duty to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, VCAA and its implementing regulations define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

In the present case, the RO sent the Veteran a letter in 
January 2009 advising him that to establish entitlement to 
service connection on the merits, the evidence must show a 
current disability, an injury or disability based on active 
service, and a relationship between the claimed disabilities 
and active service.  The RO also enclosed a Radiation Risk 
Activity Form.  

The January 2009 letter also advised the Veteran of the five 
Dingess elements, to specifically include that that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman, 19 Vet. App. at 484.

Although the RO did not send the Veteran a letter informing 
him of the criteria needed to establish entitlement to aid 
and attendance, the record contains an October 2008 Report of 
Contact showing that the Veteran told the RO he wished to 
waive the 30 day notice for VCAA notification, and asked the 
RO to send his claims immediately to the rating board.  
Further, the claim has been denied because the Veteran does 
not meet the threshold legal criteria for the requested SMC; 
in cases where the law, and not the evidence, is dispositive, 
the VCAA is not for application.  Mason v. Principi, 16 Vet. 
App. 129 (2002); VAOPGCPREC 2-2004 (March 9, 2004).

The January 2009 letter further advised the Veteran that VA 
is responsible for getting relevant records held by any 
Federal agency, to include service records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies, that he must provide enough information 
about the records to allow VA to request them, and that it 
was his responsibility to make sure VA received the records.

In short, the Board finds that the Veteran has received 
notice of the elements required to support his claims, and 
notice of what evidence, if any, will be obtained by the 
Veteran and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

Accordingly, whereas the Veteran has not identified or and 
the record does not demonstrate that any potential errors in 
this case are prejudicial, the Board finds that any arguable 
lack of full preadjudication notice in this appeal has not, 
in any way, prejudiced the Veteran.  See Shinseki v. Sanders, 
07-1209 slip op. at 11-12 (April 21, 2009).  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claims on 
appeal.  First, the Veteran's service treatment record (STR) 
and service personnel record (SPR) are on file, and the file 
includes medical records from those VA and non-VA medical 
providers that the Veteran identified as having relevant 
records.  Neither the Veteran nor his representative has 
identified, and the file does not otherwise indicate, that 
any other VA or non-VA medical providers have additional 
records that should be obtained before the appeal is 
adjudicated by the Board.

Further, the Veteran has been afforded a hearing before an 
Acting Veterans Law Judge in which he presented oral 
argument.

The Veteran was not afforded a VA examination in connection 
with his claims.  A VA examination is required where the 
record includes (1) competent evidence of a current 
disability or continuous symptoms since service; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service; and (4) lack of 
sufficient competent evidence upon which the Board can decide 
the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4)(i).  Medical examination is not required if the 
appellant has not presented a prima facie case for the 
benefit claimed.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  
3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curiam). 
 
Here, a VA examination is not warranted because the record 
does not show the Veteran was exposed to ionizing radiation, 
and does not specify the solvents and other toxins to which 
he may have been exposed or the extent of such exposure.  
There is accordingly no objective basis on which a medical 
examiner could be asked to formulate a medical of nexus.  
Remands that would only result in imposing additional burdens 
on VA, with no benefit flowing to the claimant, are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In conclusion, because all duties to notify and assist have 
been satisfied, the Board will proceed with consideration of 
the appeal.  

II.  Analysis

A.  Entitlement to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection may also be granted on a presumptive basis 
for certain disorders, including malignant tumors, if the 
disorder became manifest to a compensable degree within the 
first year after discharge from service, even if it is not 
shown to have been manifest during service.  38 C.F.R. §§ 
3.307, 3.309(a).

In making its determination, the Board must fully consider 
the lay assertions of record.  In the regard, the Board notes 
that a layperson is competent to report on the onset and 
continuity of his current symptomatology.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to 
report on that of which he or she has personal knowledge); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Lay evidence can also be competent and sufficient evidence of 
a diagnosis or to establish etiology if (1) the layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In the present case, the Veteran contends that service 
connection is warranted for gastric cancer, to include as due 
to in-service ionizing radiation exposure or toxic chemical 
exposure.  

The Veteran's service treatment record (STR) includes no 
indication of gastric cancer.

Rather, the first indication of gastric cancer occurs 
approximately 13 years following the Veteran's discharge in 
June 1995.  In particular, VA treatment records show that in 
August 2008 the Veteran underwent an 
esophagogastroduodenoscopy (EGD) and computed tomography (CT) 
scan in connection with treatment for symptoms related to 
anemia.  The CT scan revealed a lobulated gastric mass along 
upper body along the lesser curvature, and the EGD revealed a 
gastric mass, suspicious for malignancy.  A subsequent, 
August 2008 VA physician note shows the Veteran was informed 
that a gastric biopsy was positive for carcinoma.  

In February 2009 the Veteran submitted a Radiation Risk 
Activity Information Sheet in which he indicated he was 
exposed to radiation while stationed in West Germany at the 
time of the Chernobyl Nuclear Accident.  He was flying in a 
helicopter over the German border at the time, and the area 
was under dark clouds for months afterwards.  He also 
indicated he was exposed to many X-rays and magnetic 
resonance imaging scans (MRIs) in connection with treatment 
for a low back injury during active service.  Finally, the 
Veteran attached a narrative statement in which he wrote that 
he had Top Secret Clearance while assigned to Battery A, 1st 
Battalion, 8th Field Artillery, 25th Infantry Division.  In 
that assignment, he was involved in a Nuclear Safety Program 
(special weapons), where he had to travel to Korea between 
1975 and 1978.  He indicated that he was issued a dosimeter 
during special events.  The Veteran (through his wife) 
clarified at his October 2009 Board hearing that he handled 
nuclear rounds at the Nuclear Surety Program in Hawaii during 
his active service.  

Service connection for a disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 11 Vet. App. 284, 289 (1998). 

First, a rebuttable presumption of service connection arises 
if a "radiation-exposed veteran" later develops one of the 
radiogenic diseases listed in 38 C.F.R. § 3.309(d).  See 38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(d).  These 
diseases are ones in which the VA Secretary has determined 
that a positive association with radiation exposure exists.  
The diseases listed in 38 C.F.R. § 3.309(d)(2) include cancer 
of the stomach.  A "radiation-exposed veteran" is a veteran 
who was involved in a "radiation risk activity" during 
active service, as defined in 38 C.F.R. § 3.309(d)(3)(ii).  

Under the second method, service connection may be 
established if (a) a radiation-exposed veteran develops a 
"radiogenic disease" that (b) became manifest within the 
time period defined for that disease by 38 C.F.R. 
3.311(b)(5), and (c) if, after following special development 
procedures, the VA Undersecretary for Benefits determines 
that a relationship in fact exists between the disease and 
the Veteran's exposure in service.  "Radiogenic diseases" 
are those that may be induced by ionizing radiation, as 
listed at 38 C.F.R. § 3.311(b), and include any cancer.

Under the third method, service connection may be established 
by competent evidence showing the existence of a medical 
nexus between the claimed condition and exposure to ionizing 
radiation during active service.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

Initially, the Board notes that the Veteran does not contend 
and the record does not show that he participated in a 
"radiation risk activity" as that term is defined in the 
regulation.  See 38 C.F.R. § 3.309(d)(3). 

Otherwise, the service personnel record (SPR) confirms the 
Veteran was assigned to Battery A, 1st Battalion, 8th Field 
Artillery, 25th Infantry Division, from October 14, 1975 
until June 5, 1979, in Hawaii.  The SPR also shows the 
Veteran was stationed in West Germany from December 18, 1985 
until December 17, 1988.

In order to confirm the Veteran's claimed radiation 
exposures, the RO submitted a request to the Personnel 
Information Exchange System (PIES) in May 2009 for dosimeter 
readings during training exercises with Team Spirit and 
classified operations in Hawaii/Korea from January 1, 1975 
until December 31, 1931, and in West Germany from January 1, 
1985 until December 31, 1988.  The RO specifically requested 
a DD 1141 (Record of Occupational Exposure to Ionizing 
Radiation).  

In reply, the RO received a copy of the Veteran's entire 
personnel record.  A careful review of the personnel records 
provides no indication that the Veteran was involved in any 
activities involving radiation exposure.  The STR is also 
silent with regard to any indication of radiation exposure.  

Although the Veteran indicated that he wore a dosimeter and 
engaged in a "top secret" program, the personnel record 
does not contain a DD 1141.  There is also no indication that 
the Veteran participated in a "top secret" program.  The 
Veteran  has asserted he handled nuclear artillery rounds, 
but handling nuclear shells or warheads within the confines 
of a munitions depot is not classified by VA as a "radiation 
risk activity" and there is no dosimetry data of record to 
record the amount of  radiation, if any, to which the Veteran 
was exposed during such duty.  

Further, to the extent the record confirms that the Veteran 
was in Germany at the time of the Chernobyl nuclear accident, 
the claims file also contains an online map search print-out 
indicating the distance between the Chernobyl nuclear 
accident and West Germany is 673 miles.  The Veteran has not 
shown, and the Board is not aware, that any studies have 
shown increased levels of cancer or other radiation disorders 
among persons in West Germany attributed to the Chernobyl 
incident.   

The Board also notes that the Veteran submitted an article 
from GlobalSecurity.org for the 2d Cavalry Regiment "Second 
Dragoons."  This document contains no indication of any 
radiation-related activity.  

Finally, to the extent the STR shows the Veteran underwent 
intermittent X-rays during active service, there is no 
medical evidence showing such X-rays were excessive.   

In short, there is no objective evidence quantifying the 
Veteran's exposure to ionizing radiation, absent which it is 
impossible to ascertain whether the Veteran's claimed cancer 
is consequent to such exposure.  The Board is not competent 
to make any inferences as to medical etiology, or degree of 
disability as to a claim for benefits, without a solid 
foundation on the record, grounded in medical evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  Without such 
evidence, service connection on the basis of in-service 
radiation exposure is not warranted.

The Veteran also asserts that service connection is warranted 
for his gastric cancer on the basis of his exposure to 
chemicals as a helicopter mechanic over 17 years of active 
service.  In a December 2008 statement, the Veteran's wife 
wrote that the Veteran was exposed to Jet Fuel, MEK, 
Hydraulic Fluid # 5606, Engine Oil #2808, and Transmission 
fluids, all of which are shown to have cancer-causing agents.   

In support of his claim, the Veteran submitted an undated 
letter from another Veteran, KDO, who wrote that during the 
period from August 1979 to July 1984, he was a sergeant in a 
helicopter maintenance platoon, and the Veteran was assigned 
to his platoon as a maintenance team leader.  Everyday they 
used MEK, paint remover, solvent JP4/8, and other POL 
products, and the Veteran used these items on a daily basis.  
Personal protective equipment was not mandatory or enforced.  
Plus, Material Safety Data Sheets (MSDS) were not in everyday 
use and were limited in their availability.  

The Veteran also submitted MSDSs for Jet A Aviation Fuel, Jet 
Fuel, Benzene, and 3M General Trim/Adhesive.  He also 
submitted a training manual entitled "Hazardous Waste 
Curriculum for Aviation Maintenance," a State of California 
Environmental Protection Agency list of "Chemicals Known to 
the State to Cause Cancer or Reproductive Toxicity," an 
internet printout from scorecard.org, and a printout entitled 
"Cancer Hazards: Recognized by the EPA."

In summary, these materials show that there is a relationship 
between the identified chemicals and cancer, but there is no 
indication of a direct relationship with gastric cancer 
specifically.  For instance, the MSDSs regarding benzene show 
that the chemical may cause tumorigenic and leukemia cancers, 
and the target organs are the blood, central nervous system, 
eyes, skin, bone marrow, and respiratory system.  Similarly, 
the MSDS regarding Jet A Aviation Fuel shows that prolonged 
or repeated exposure may cause cancer, especially the eyes.  
The MSDS addressing 3M General Trim/Adhesive indicates that 
the chemical may cause gastrointestinal symptoms if ingested, 
but the Veteran is not contending that he ingested any of the 
identified chemicals.  

Although the submitted materials indicate that the Veteran 
may have an increased risk of developing some forms of cancer 
due to his exposure to the identified chemicals, this is not 
a sufficient basis to establish an actual causal relationship 
between the Veteran's in-service chemical exposure and his 
current gastric cancer.  See Sacks v. West, 11 Vet. App. 314, 
317 (1998); see also Mattern v. West, 12 Vet. App. 222, 228 
(1999)

Further, there is no medical evidence currently of record 
indicating the Veteran's gastric cancer may be etiologically 
related to his in-service chemical exposure.  

Currently, the only evidence currently supporting the 
Veteran's claim is the opinion of the Veteran and his wife.  
Their statements are competent and credible evidence 
demonstrating the Veteran's symptomatology.  Their opinions, 
on the other hand, are not competent evidence with regard to 
the issue of etiology.  First, the relationship between 
radiation and/or chemical exposure and gastric cancer is not 
the type of medical question for which lay evidence is 
competent evidence.  Further, neither the Veteran nor his 
wife has identified a contemporaneous medical opinion 
relating his gastric cancer to any event of his active 
service, and the record contains no contemporaneous 
descriptions of his symptomatology supporting a later medical 
professional's diagnosis or etiology opinion.  Accordingly, 
the lay statements of record do not constitute competent 
medical evidence with regard to the issue of nexus.  See 
Davidson, 581 F.3d at 1316; Jandreau , 492 F.3d at 1376-77.

In conclusion, there is no competent evidence establishing a 
nexus between the Veteran's gastric cancer and his claimed 
exposure to radiation or chemicals, and the Veteran has not 
presented or identified the existence of any medical opinion 
to support the claim.  Without such evidence, service 
connection is not warranted, and the Veteran's claim must be 
denied.   

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  
B.  Entitlement to SMC for Aid and Attendance

The Veteran is contending that SMC for aid and attendance or 
at the housebound rate is warranted.  His claim was received 
in October 2008. 
 
Special monthly compensation is payable to a veteran who, due 
to service-connected disabilities, is so helpless as to need 
or require the regular aid and attendance of another person.  
38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b)(3); 
3.351(b).

A veteran will be considered to be in need of regular aid and 
attendance if he or she (1) is blind or so nearly blind as to 
have visual acuity of 5/200 or less in both eyes, contraction 
of visual field of vision to five degrees or less; (2) is a 
patient in a nursing home due to physical or mental 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.350(a).  38 C.F.R. § 3.350(c).

The following criteria are used to determine whether a 
claimant is in need of the regular aid and attendance of 
another person: the inability of the claimant to dress 
himself or herself or to keep himself or herself ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliance which, by reason 
of the particular disability, cannot be done without aid (not 
to include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); the inability of the 
claimant to feed himself or herself through the loss of 
coordination of the upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or, 
a physical or mental incapacity that requires care and 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to his or her daily 
environment. 38 C.F.R. § 3.352(a)

"Bedridden" will also be a proper basis for the 
determination, and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not sufficient that the 
Veteran has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure.  Id.

All of the disabling conditions enumerated above do not have 
to be found to exist before a favorable rating may be made.  
Rather, the particular personal functions which the claimant 
is unable to perform should be considered in connection with 
his/her condition as a whole.  The evidence need only 
establish that the claimant is so helpless as to need regular 
aid and attendance, not that there be a constant need.  38 
C.F.R. § 3.352(a); 

Determinations that the Veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's conditions are such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
See Turco v. Brown, 9 Vet. App. 222, 224 (1996) (although a 
veteran need not show all of the disabling conditions 
identified in 38 C.F.R. § 3.352(a) to establish entitlement 
to aid and attendance, the Court has held that it is logical 
to infer there is a threshold requirement that "at least one 
of the enumerated factors be present").

Special monthly compensation at the housebound rate is also 
payable where the Veteran has a single service-connected 
disability rated as 100 percent, without resort to individual 
unemployability, and, in addition: (1) has a service-
connected disability or disabilities independently ratable at 
60 percent, separate and distinct from the 100 percent 
service-connected disability, and involving different 
anatomical segments or bodily systems, or (2) is permanently 
housebound by reason of service-connected disability or 
disabilities. 
 
The second requirement is met when the Veteran is 
substantially confined as a result of his or her service-
connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. § 
1114(s); 38 C.F.R. § 3.350(i).

In the present case, the Veteran is service-connected for 
diabetes mellitus, rated as 40 percent disabling; diabetes 
nephropathy, rated as 30 percent disabling; cerebrovascular 
disease manifested as transient ischemic attack and 
hypertension induce left ventricular hypertrophy, rated as 30 
percent disabling (and evaluated as 100 percent disabling 
from June 28, 2007 to January 31, 2009, pursuant to 38 C.F.R. 
§ 4.30); hypertension, rated as 10 percent disabling; 
mechanical back strain with degenerative disc disease, rated 
as 10 percent disabling; and erectile dysfunction, rated as 
noncompensable.  His combined evaluation for compensation is 
80 percent.  He was also granted a total disability rating 
based on individual unemployability (TDIU) in January 2008, 
due to his service-connected disabilities effective February 
2008.  

The Veteran does not have service connection for a vision 
disorder, and he is also not shown to be a patient in a 
nursing home.  Accordingly, the criteria of 38 C.F.R. § 
3.350(c)(1) are not met, and the question is whether the 
Veteran has established a factual need for aid and 
attendance, under the criteria of 38 C.F.R. § 3.350(a) as the 
result of his service-connected disabilities.

Although the Veteran is rating 100 percent disabled on the 
basis of a TDIU, he does not have a separate disability 
independently ratable at 60 percent.  Also, the record does 
not demonstrate that the Veteran requires the aid and 
attendance of another person in order to perform the 
functions of daily living as a result of his service-
connected disabilities, nor does the evidence show that his 
service-connected disabilities cause him to be permanently 
housebound.  In fact, VA treatment records show that the 
Veteran continued to attend outpatient VA appointments 
throughout the period of the appeal period.  

The record shows that the Veteran was approved for hospice 
care in November 2008, due to his nonservice-connected 
gastric cancer.  A December 2008 VA social work note, 
however, indicates that the Veteran's wife called due to her 
concerns that the hospice care meant the Veteran could no 
longer leave the house and attend hospital appointments at 
the VA.  She explained the Veteran did not want to "be tied 
to the house" waiting for hospice staff visits, which 
occurred at any time and often without notice.  The VA social 
worker advised the Veteran's wife that hospice care was 
geared towards caring for those unable to go out for 
appointments, but the Veteran was not prevented from doing 
so. 

The more recent VA treatment records include a July 2009 VA 
cardiology consultation note showing that the Veteran had 
complained of chest discomfort/numbness approximately 2 weeks 
prior while working outside in the heat.  

Most recently, the Veteran and his wife appeared for before 
the Board at the RO in October 2009.  They did not indicate 
at the time that the Veteran is substantially confined to his 
home or his premises by his service-connected disabilities, 
or that his service-connected disabilities, alone, cause him 
to need regular aid and attendance of another person.  

For these reasons, the Board finds the threshold legal 
criteria for SMC for aid and attendance or for being 
housebound are not met.  Accordingly, the appeal must be 
denied as a matter of law.

Finally, the Board notes the Veteran and his wife have been 
credible on appeal and are obviously sincere in their belief 
of entitlement to the benefits claimed.  However, while the 
Board is sympathetic toward the Veteran, the Board is bound 
by law, and its decision is dictated by the relevant statutes 
and regulations.  Moreover, the Board is without authority to 
grant benefits simply because it might perceive such a grant 
to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

For the reasons cited above the Board finds the criteria for 
service connection for gastric cancer and for SMC based on 
the need for regular aid and attendance or at the housebound 
rate are not met.  Accordingly, the claims on appeal must be 
denied.




ORDER

Service connection for gastric cancer is denied.  

Special monthly compensation based on the need for regular 
aid and attendance or at the housebound rate is denied.



____________________________________________
John H. Nilon
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


